UNITED STATES DISTRICT COURT
FOR THE

DISTRICT OF MASSACHUSETTS

 

KEITH VIGLIONE,

PLAINTIFF

CIVIL ACTION NO.::
Vv. 1:19-CV-12486-RGS

15 BEACON STREET CORP.,
15 BEACON STREET, LLC, and

PAUL ROIFF,

 

DEFENDANTS

 

ANSWER OF DEFENDANTS, 15 BEACON STREET CORP., 15 BEACON
STREET, LLC, AND PAUL ROIFF TO PLAINTIFF'S AMENDED COMPLAINT

Now come the Defendants, 15 Beacon Street Corp., 15 Beacon Street, LLC, and
Paul Roiff who answer the allegations of the Plaintiffs Amended Complaint as follows:

1. Defendants admit the allegations contained in Paragraph 1 of Plaintiff's
Amended Complaint.

2. Defendants are without sufficient information or knowledge to admit or
deny the allegations contained in Paragraph 2 of Plaintiff's Amended Complaint and call
upon the Plaintiff to prove the same.

3. Defendants admit the fact that 15 Beacon Street Corp. is a Massachusetts
corporation duly organized by law having a principal place of business located at 15
Beacon Street, Boston, Suffolk County, Massachusetts 02108. Defendants deny that at all

times material to this action 15 Beacon Street Corp. owned and/or operated a hotel in
Boston known as XV Beacon Hotel. Defendants admit that the XV Beacon Hotel is

located at 15 Beacon Street, Boston.

4. Defendants admit the fact that 15 Beacon Street, LLC is a Massachusetts
limited liability company duly organized by law. Defendants admit that 15 Beacon Street,
LLC has a place of business located at 15 Beacon Street, Boston, Suffolk County,

 
Massachusetts 02108. Defendants admit that at all times material to this action 15 Beacon
Street, LLC owned and/or operated a hotel in Boston known as XV Beacon Hotel and
that the XV Beacon Hotel is located at 15 Beacon Street, Boston.

5. The Defendants deny that Defendant, Paul Roiff is an individual who
resides in the Commonwealth of Massachusetts. The Defendants admit that Paul Roiff
has an office located at 74A Clarendon Street, Boston, Suffolk County, Massachusetts
02116. The Defendants admit that Paul Roiff was the president and a director of 15
Beacon Street Corp. The Defendants deny that Paul Roiff oversees the day to day
operations and/or daily routine decision making of 15 Beacon Street Corp. or that he was
in charge of its business at the times relevant to this matter. Defendants deny that Roiff
was the limited lability company Manager of 15 Beacon Street, LLC.

6. Defendants are without sufficient information or knowledge to admit or
deny the allegations that the Plaintiff is now and has always been the author and
copyright claimant of a photograph of the Boston skyline taken from Cambridge, which
features the Prudential Tower with the words, “GO PATS” emblazoned on the building,
which is reflected in the Charles River. The Defendants admit that a copy of a photograph
of the Boston skyline taken from Cambridge, which features the Prudential Tower with
the words, “GO PATS” emblazoned on the building, which is reflected on the Charles
River is attached to the Plaintiff's Amended Complaint as Exhibit A. Defendants deny
that the text of “(C) 2019 Keith Viglione, 617 Images”, or any other text within the
border that is outside the image, as shown on Exhibit A is included therewith as a portion
of the Photograph, as defined in the Amended Complaint.

7. Defendants admit the allegations contained in Paragraph 7 of Plaintiff's
Amended Complaint.
8. Defendants are without sufficient information or knowledge to admit or

deny the allegations contained in Paragraph 8 of Plaintiff's Amended Complaint and call
upon the Plaintiff to prove the same.

9. Defendants are without sufficient information or knowledge to admit or
deny that the Plaintiff published the Photograph on his Website. Defendants admit that
the Photograph was posted on Instagram. The Defendants deny that the Plaintiff posted
the Photograph on social media sites with his copyright management information
(“CMI”) prominently displayed in a watermark on the image, as well as embedded within
the metadata of the Photograph.

10. Defendants re-assert and repeat the answers to the allegations contained in
Paragraphs 1-10 of Plaintiffs Amended Complaint as if fully repeated herein.

11. Defendants deny the allegations contained in Paragraph 11 of Plaintiff's
Amended Complaint.

 
12. Defendants deny the allegations contained in Paragraph 12 of Plaintiff's
Amended Complaint.

13. Defendants deny the allegations contained in Paragraph 13 of Plaintiff's
Amended Complaint.

14. Defendants re-assert and repeat the answers to the allegations contained in
Paragraphs 1-14 of Plaintiffs Amended Complaint as if fully repeated herein.

15. Defendants deny the allegations contained in Paragraph 15 of Plaintiff's
Amended Complaint.

16. Defendants deny the allegations contained in Paragraph 16 of Plaintiff's
Amended Complaint.

17. Defendants deny the allegations contained in Paragraph 17 of Plaintiff's
Amended Complaint.

18. | Defendants re-assert and repeat the answers to the allegations contained in
Paragraphs 1-18 of Plaintiffs Amended Complaint as if fully repeated herein.

19. | Defendants deny the allegations contained in Paragraph 19 of Plaintiff's
Amended Complaint.

20. Defendants deny the allegations contained in Paragraph 20 of Plaintiff's
Amended Complaint.

21. Defendants deny the allegations contained in Paragraph 21 of Plaintiff's
Amended Complaint.

22. Defendants re-assert and repeat the answers to the allegations contained in
Paragraphs 1-22 of Plaintiff's Amended Complaint as if fully repeated herein.

23. Defendants deny that the Plaintiff clearly marked the Photograph on the
image itself. Defendants are without sufficient information or knowledge to admit or
deny the remainder of the allegations contained in Paragraph 23 of Plaintiffs Amended
Complaint.

24, Defendants deny the allegations contained in Paragraph 24 of Plaintiff's
Amended Complaint.

25. Defendants deny the allegations contained in Paragraph 25 of Plaintiff's
Amended Complaint.

26. Defendants re-assert and repeat the answers to the allegations contained in
Paragraphs 1-26 of Plaintiff's Amended Complaint as if fully repeated herein.

 
27. Defendants deny the allegations contained in Paragraph 27 of Plaintiff's
Amended Complaint.

28. Defendants deny the allegations contained in Paragraph 28 of Plaintiff's
Amended Complaint.

29. Defendants deny the allegations contained in Paragraph 29 of Plaintiff's
Amended Complaint.

30. Defendants deny the allegations contained in Paragraph 30 of Plaintiff's
Amended Complaint.

31. | Defendants deny the allegations contained in Paragraph 31 of Plaintiffs
Amended Complaint.

32. Defendants deny the allegations contained in Paragraph 32 of Plaintiff's
Amended Complaint.

33. Defendants deny the allegations contained in Paragraph 33 of Plaintiff's
Amended Complaint.

34. Defendants deny the allegations contained in Paragraph 34 of Plaintiff's
Amended Complaint.

35. | Defendants deny the allegations contained in Paragraph 35 of Plaintiff's
Amended Complaint.

36. Defendants deny the allegations contained in Paragraph 36 of Plaintiff's
Amended Complaint.

37. Defendants deny the allegations contained in Paragraph 37 of Plaintiff's
Amended Complaint.

FIRST AFFIRMATIVE DEFENSE

Plaintiff has failed to state a cause of action upon which relief may be granted.
SECOND AFFIRMATIVE DEFENSE

Plaintiffs claims are barred by his own conduct.
THIRD AFFIRMATIVE DEFENSE

Plaintiff's claims are barred by the equitable doctrine of estoppel and waiver.

 
FOURTH AFFIRMATIVE DEFENSE
The Plaintiffs claims are barred by the doctrine of unclean hands.
FIFTH AFFIRMATIVE DEFENSE
The Plaintiffs claims are barred by the Plaintiff's lack of privity.
SIXTH AFFIRMATIVE DEFENSE
The Plaintiffs claims are barred by the Plaintiff's failure to mitigate damages.
SEVENTH AFFIRMATIVE DEFENSE

A Defendant’s or the Defendants' re-posting of the photograph or use of the
photograph was a fair use and/or an authorized use.

WHEREFORE, Defendants request that this matter be dismissed and that
Defendants be awarded costs and expenses, and for such other relief as the Court deems
meet and just.

Respectfully Submitted,

15 Beacon Street Corp., 15 Beacon Street,
LLC, and Paul Roiff

By their attorney,

tame W. Murphy, Esq. (RBO No+362710)

aw Offices of James W. Murphy
Post Office Box 1327
Sherborn, MA 01770
Phone: (508) 653-7162
Fax: (508) 653-7163
james.murphy.esquire@gmail.com
Certificate of Service

l hereby certify that a copy of the foregoing Answer of the Defendants, 15 Beacon
Street Corp., 15 Beacon Street, LLC, and Paul Roiff was served this day by first class
mail, postage prepaid to the following:

Andrew D. Epstein, Esq.
Barker, Epstein, and Loscocco
176 Federal Street

Boston, MA 02110

 

 

Dated: February (44. 2020

 
